Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the blank boxes in figures 1, 2 and 3, lack description. Because it is difficult to ascertain what blank boxes are without having to dig through the specification, it is respectfully requested that these figures merely be provided with some simple description so that attorneys, examiners, and the public in general will be provided with a quicker way to search and a clearer patent disclosure. This benefits everyone. 
                                                          Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 12-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13, of U.S. Patent No. 11,020,082. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claims 12 and 24, of current application, compared to claim 1, of patent application, it disclose:
 Current Application                                                      Patent Application
12. A method of obtaining medical images of a patient using a medical imaging device, the method comprising: defining a region of interest of the patient; obtaining at least two tracking images of a tracking element taken with at least one camera having a known positional relationship relative to the medical imaging device; determining any movement of the tracking element between the acquisition of at least two tracking images;
1. A method of obtaining medical images of a patient using an x-ray source, the method comprising: defining a region of interest of the patient; obtaining at least two tracking images of a tracking element taken with at least one camera having a known positional relationship relative to at least one of the x-ray source or an x-ray sensor; determining any movement of the tracking element between the acquisition of at least two tracking images; 

obtaining a plurality of images of the region of interest simultaneously with the tracking images; and dynamically adjusting the medical imaging device to compensate for any movement of the tracking element between the acquisition of the at least two tracking images.
24. The method of claim 12, wherein determining any movement of the tracking element between the acquisition of at least two tracking images comprises: recognizing a plurality of fiducial markers in each tracking image; obtaining a digital representation in a database of the known predefined pattern and/or shape of the fiducial markers; and recognizing the pattern of the fiducial markers in each image to achieve a best fit to the known predefined pattern of the fiducial markers on the tracking element from each tracking image.




obtaining a plurality of x-ray images of the region of interest simultaneously with the tracking images; and dynamically adjusting a collimator of the x-ray source to compensate for any movement of the tracking element between the acquisition of the at least two tracking images, providing that the field of exposure of the x-ray radiation is confined to the region of interest, wherein determining any movement of the tracking element between the acquisition of at least two tracking images comprises: recognizing a plurality of fiducial markers in each tracking image; obtaining a digital representation in a database of the known predefined pattern or shape of the fiducial markers; and recognizing the pattern of the fiducial markers in each image to achieve a best fit to the known predefined pattern of the fiducial markers on the tracking element from each tracking image.



           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 27, “a computer device comprising a computer-readable medium” is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I). Hence, adding the limitation of “non-transitory computer-readable medium” would resolve this issue.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 12, and 27, limitation as in the phrase “imaging device”, “computing device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claims Objections
Examiner respectfully wants to point out, there are some minor informalities. Claim 26 is objected to because, line one discloses “The method of any claim 12, wherein the images are combined to make a digital medical model”. Appropriate correction is required.
           Claims 12 and 27, are objected to because of the following informalities: the phrase “tracking element”, is vague. Appropriate correction or clarification is required, to preclude a reasonable search by the examiner, so that the examiner may make a proper comparison of the invention with the prior art.

Claim Rejections - 35 USC § 112  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 23, 24, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the “enablement requirement”. While the claims recite a series of steps or acts to be performed.  
           As an example regarding limitations of claim 24, disclose “obtaining a digital representation in a database of the known predefined pattern and/or shape of the fiducial markers”.
           Examiner indicated, as an example regarding claim 24, limitation of “and/or”, the specification should disclose three independent embodiments. 
           [I] One embodiment should disclose “database of the known predefined pattern”.
           [II], Second embodiment should disclose “database of the known predefined shape of the fiducial markers”.
           [III], Third embodiment teaches “database of the known predefined pattern and shape of the fiducial markers”.
           Stating and/or in the specification is not enough without three independent embodiments as explained above.


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 12-19, 22-23 and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berlinger et al (U.S. Pub No: 2015/0243025 A1) in view of Isaacs al (U.S. Pub No: 2020/0004342 A1). 
           Regarding claim 12, Berlinger discloses a method of obtaining medical images of a patient using a medical imaging device, the method comprising (see page 1, paragraph, [0011] it is an object of the invention to provide a method and an apparatus for determining the position of a moving object, such as for example a tumor, within a body, such as for example a patient, which method and apparatus can be flexibly employed with different types of imaging apparatuses. In particular, the inventive method and apparatus shall be usable with X-ray-based (medical) imaging apparatuses which do not allow for movement of an X-ray source and/or a detector (camera). The movement of the object within the body can e.g. be caused by respiratory motion);
           defining a region of interest of the patient (see page 1, paragraph, [0015] each 3D CT can be segmented to obtain information about for example the position and/or outline and/or surface of an object, such as tumor, within the body or patient. Using a series of segmented 3D CTs, the movement of the object in the first dataset can be determined);
           obtaining at least two tracking images of a tracking element taken with at least one camera having a known positional relationship relative to the medical imaging device (see page 3, paragraph, [0032] an apparatus for determining the position of an object moving within a (patient's) body comprises a tracking system, such as an “IR tracking system”, which can detect the position of external markers fixed to at least part of the surface of the moving body; a (medical) imaging apparatus comprising an (imaging) irradiation source (in particular, an X-ray source such as an X-ray tube) and a corresponding detector for taking images of the body; wherein the detector is in particular an X-ray detector which is in particular part of a fixed X-ray geometry (i.e. in particular cannot be moved relative to a coordinate system in which in particular the isocentre of the imaging apparatus rests) and means for rotating the body in an isocentric movement with respect to the imaging isocentre of the imaging apparatus; the detector and the tracking system preferably are connected to a computational unit correlating the marker signals being movement signals obtained by the tracking system and the detector signals including the image data and image parameters comprising at least the time the image has been taken and the rotational state of the patient's body at the time the image was taken, the computational unit determining a segment or viewing range within or from which the most images were taken and elects this segment for image reconstruction, preferably by DTS.
           Also page 5, paragraphs, [0068] and [0073], an apparatus for determining the position of an object moving within a body comprising: a tracking system which can detect the position of external markers fixed to at least part of the surface of the moving body; and a camera or detector which can be moved partly or fully around the body over more than one segment, the camera and the tracking system being connected to a computational unit correlating the marker signals obtained by the tracking system and the camera signals including the image data and image parameters comprising at least the time the image has been taken and the acquisition angle of the camera at the time the image was taken, the computational unit adapted to carry out the method of embodiment A. A method for determining the state of a moving body, wherein a dataset of the moving body including several images taken at different times is compared to a second dataset or image sequence of the body to find the best correspondence between the first dataset and the second dataset, wherein the first dataset is taken with the same frequency as the second dataset or one of the first and second frequencies is a multiple of the other frequency);
           determining any movement of the tracking element between the acquisition of at least two tracking images (see abstract, the invention relates to a method for determining the position of an object moving within a body, wherein the body is connected to markers, a movement signal is determined based on the measured movement of the markers, images are taken from the object using a camera or detector, wherein the camera or detector is moved with respect to the object, it is determined from which direction or range of angles or segment the most images corresponding to a predefined cycle of the movement signal are taken, and using at least some or all of the images of the segment containing the most images for a specified movement cycle, an image of the object is reconstructed. Also page 2, paragraph, [0019] in general, a digitally captured image is combined with the motion of the patient or at least parts of the patient's body relative to the isocentre of the (medical) imaging apparatus);
           Also page 3, paragraph, [0032] for determining the position of an object moving within a (patient's) body comprises a tracking system, such as an IR tracking system, which can detect the position of external markers fixed to at least part of the surface of the moving body; a (medical) imaging apparatus comprising an (imaging) irradiation source (in particular, an X-ray source such as an X-ray tube) and a corresponding detector for taking images of the body; wherein the detector is in particular an X-ray detector which is in particular part of a fixed X-ray geometry (i.e. in particular cannot be moved relative to a coordinate system in which in particular the isocentre of the imaging apparatus rests) and means for rotating the body in an isocentric movement with respect to the imaging isocentre of the imaging apparatus; the detector and the tracking system preferably are connected to a computational unit correlating the marker signals being movement signals obtained by the tracking system and the detector signals including the image data and image parameters comprising at least the time the image has been taken and the rotational state of the patient's body at the time the image was taken, the computational unit determining a segment or viewing range within or from which the most images were taken and elects this segment for image reconstruction, preferably by DTS);
           obtaining a plurality of images of the region of interest simultaneously with the tracking images (see page 6, paragraphs, [0096-0097] as shown in FIGS. 2B and 2C, the respiratory curve can be segmented into several different states, being for example inhaled, nearly inhaled, intermediate 1, intermediate 2, nearly exhaled and exhaled. By moving the x-ray detector shown in FIG. 1C relative to the patient, a series of images is taken, wherein the rotational position of the patient and the time at which the respective image is taken is recorded. Using the information from the respiratory curve acquired simultaneously with the image acquisition by the x-ray detector, a series of images taken from different positions or angles can be collected or stored for each respiratory state);
           and dynamically adjusting the medical imaging device to compensate for any movement of the tracking element between the acquisition of the at least two tracking images (see page 2, paragraph, [0019], contrary to CT, where the source or detector makes a complete 360 degree rotation about the object, to obtain a complete set of data from which images may be reconstructed, only a small rotational (rolling) angle of the patient's body around its cranial-caudal axis, such as for example 5 or 40 degrees, and/or yawing angle, such as for example 5 or 40 degrees, of the patient's body in its frontal plane and/or a small pitch angle of the patient's body (i.e. angle between the horizontal plane and the frontal plane of the patient's body), such as for example 5 or 40 degrees, with a small number of discrete exposures, such as for example 10, are used for digital tomosynthesis. This incomplete set of data can be digitally processed to yield images similar to conventional tomography with a limited depth of field. However, because the image processing is digital, a series of slices at different depths and with different thicknesses can be reconstructed from the save acquisition, thus saving both time and radiation exposure).
           However regarding claim 12, Berlinger discloses “(see page 5, paragraphs, [0092-0093] as shown in FIG. 1A, a patient is positioned on a treatment table. An irradiation device, such as a linear accelerator, can be moved with respect to the patient. An x-ray source being positioned on one side of the patient emits x-rays in the direction of an x-ray detector positioned on the opposing side to obtain 2D images of a region of interest of the patient. The x-ray source and the x-ray detector can be connected to the beam source or linear accelerator or can be movable independent thereof. The patient bed 3 is positioned under a LINAC (linear accelerator) (refer to collimator)  gantry 6. Two X-ray sources (in particular two X-ray tubes) 1a, 1b are mounted below the patient bed 3 and the gantry 6, in the present example they are mounted in the floor. To X-ray detectors indicated by reference signs 2a, 2b are situated above the patient bed 3, preferably fastened to the sealing or a stationary part of the LINAC gantry 6.
           But does not explicitly state, “adjusting the medical imaging device” (a collimator of the x-ray source).
           On the other hand Isaacs in the same field of “digital representation of an X-ray made by taking a CT scan of a patient and simulating taking X-rays from different angles and distances”, teaches (see page 13, paragraphs, [0097-0098] in a further aspect, the systems and methods described herein may be incorporated into an image-based approach for controlling the state of a collimator in order to reduce patient exposure to X-rays during surgical procedures that require multiple X-ray images of the same anatomical region. In particular, the boundaries of the aperture of the collimator are determined by the location of the anatomical features of interest in previously acquired images. Those parts of the image that are not important to the surgical procedure can be blocked by the collimator, but then filled in with the corresponding information from the previously acquired images, using the systems and methods described above and in published application US-2012-0087562-A1. The collimated image and the previous images can be displayed on the screen in a single merged view, they can be alternated, or the collimated image can be overlaid on the previous image. To properly align the collimated image with the previous image, image-based registration similar to that described in published application US-2012-0087562-A1 can be employed. In one approach, the anatomical features of interest can be determined manually by the user drawing a region of interest on a baseline or previously obtained image. In another approach, an object of interest in the image is identified, and the collimation follows the object as it moves through the image. When the geometric state of the X-ray system is known, the movement of the features of interest in the detector field of view can be tracked while the system moves with respect to the patient, and the collimator aperture can be adjusted accordingly, as illustrated in FIGS. 13A, 13B, 14A, 14B, 15A, 15B, 16A, 16B. The geometric state of the system can be determined with a variety of methods, including optical tracking, electromagnetic tracking, and accelerometers. 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Berlinger invention according to the teaching of Isaacs because to combine, determining the position of an object moving within a body using an x-ray system, connected to a LINAC (linear accelerator), that is taught by the Berlinger invention according to the teaching of imaging system using “adjusted collimator”, taught by Isaacs, which can be easily implemented in an x-ray imaging analysis to provide and improved system to reduce the field of irradiation exposure of the patient.
          Regarding claim 13, Berlinger discloses the method of claim 12, wherein the medical imaging device obtains an x- ray image (page 1, paragraph, [0002] the invention relates also to the determination of the respiratory state by matching a pair or series of x-ray images, which are for example taken during free-breathing, to a corresponding 4D volume scan.
          Regarding claim 15, Berlinger discloses the method of claim 12, wherein the medical imaging device comprises is a positron emission tomography device (page 2, paragraph, [0023] Cone-beam computed tomography (CBCT) is a data acquisition method being able to provide volumetric imaging, which allows for radiographic or fluoroscopic monitoring throughout a treatment process. Cone-beam CT acquires a series of projections or images over at least a part of or the entire volume of interest in each projection. Using well-known reconstruction methods, the 2D projections can be reconstructed into a 3D volume analogous to a CT planning data set).
           Regarding claim 16, Berlinger discloses the method of claim 12, wherein the medical imaging device is a cone beam computed tomography (CBCT) scanner (page 2, paragraph, [0023] Cone-beam computed tomography (CBCT) is a data acquisition method being able to provide volumetric imaging, which allows for radiographic or fluoroscopic monitoring throughout a treatment process. Cone-beam CT acquires a series of projections or images over at least a part of or the entire volume of interest in each projection. Using well-known reconstruction methods, the 2D projections can be reconstructed into a 3D volume analogous to a CT planning data set).
           Regarding claim 17, Berlinger discloses the method of claim 16, wherein the at least one medical image are x-ray images defining a panoramic trajectory, wherein the method further comprises: adjusting the CBCT scanner to follow the determined panoramic trajectory based on the determined movement from the tracking element (see claim 12, also pages 2-3, paragraphs, [0023] and [0030], cone-beam computed tomography (CBCT) is a data acquisition method being able to provide volumetric imaging, which allows for radiographic or fluoroscopic monitoring throughout a treatment process. Cone-beam CT acquires a series of projections or images over at least a part of or the entire volume of interest in each projection. Using well-known reconstruction methods, the 2D projections can be reconstructed into a 3D volume analogous to a CT planning data set. Small deviations can be compensated for using an intensity-based registration to obtain an accurate position of a target in every tomographic image, thus yielding an updated trajectory. In other words, the current position of an object or tumor at a specific time or breathing cycle can be calculated using e.g. an earlier taken segmented 4D CT and several DTS images, which eliminates the need for a further CT. Thus, the trajectory of a tumor can be updated). 
           Regarding claim 18, Berlinger discloses the method of claim 16, wherein the cone beam computed tomography system is configured to take one of a panoramic x-ray image, a cephalometric image, or any other type of 2-dimensional x-ray image or a 3D cone beam computed tomography scan of the patient (see pages 1-2, paragraphs, [0014] and [0023], the plurality or series of first images can for example be a sequence of computer tomography (CT) images each including three-dimensional information about the body and/or the object. A series of 3D CT data sets or images covering a specific period, such as e.g. at least one breathing cycle, is hereinafter referred to as a 4D CT. Cone-beam computed tomography (CBCT) is a data acquisition method being able to provide volumetric imaging, which allows for radiographic or fluoroscopic monitoring throughout a treatment process. Cone-beam CT acquires a series of projections or images over at least a part of or the entire volume of interest in each projection. Using well-known reconstruction methods, the 2D projections can be reconstructed into a 3D volume analogous to a CT planning data set).
           Regarding claim 23, Berlinger discloses the method of claim 12, wherein the tracking element comprises a predefined geometry and/or predefined information (page 3, paragraph, [0035] a method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window. The movement of the target or tumor can be determined using data of a sensor or camera, such as infrared tracking, to obtain information about the movement of the body, e.g. the respiratory curve of a patient. Also page 7, paragraphs, [0143-0155] Procedure: Positioning of the determined patient isocentre to the machine isocentre continuously recording of IR-signal and transferring the signal into position on the trajectory. Within the segment to treat: chasing; outside: gating Use gating (beam off) if an error occurs in the above computations, e.g.: IR marker is not visible Changed pattern of the marker geometry No corresponding trajectory position to current signal in correlation model It is possible to take verification shots Based on trajectory position drawing in of the planning target volume (PTV) to enable a visual inspection and if necessary an intervention It is possible to continuously take images during treatment (yields sequence with lower frequency) To document treatment To permanently check and update trajectory automatically Export information to TPS for possible plan-update). 
           Regarding claim 26, Berlinger discloses the method of any claim 12, wherein the images are combined to make a digital medical model (see claim 12, also page 2, paragraph, [0019] in general, a “digitally captured image is combined” with the motion of the patient or at least parts of the patient's body relative to the isocentre of the (medical) imaging apparatus. The movement is in particular an isocentric movement, i.e. the position of the patient's body relative to the isocentre preferably does not change during the movement. In particular, the body (or part of it) is rotated around the isocentre, i.e. the isocentre is the center of rotation. In other words, the at least part of the patient's body is rotated around at least one axis which runs through the isocentre. Preferably, the patient is rotated at least once, according to an embodiment of the invention the patient is rotated a plurality of times, i.e. at least twice, more specifically exactly twice. After that, the system used for conducting the inventive method (comprising e.g. a patient support mean such as a bed, a therapeutic irradiation means such as a linear accelerator and an imagining apparatus such as a C-arc X-ray device or CT device) rotates, in particular pivots, the patient around the isocentre of the imaging device during acquisition of the images, in particular the patient is moved in in particular 3 degrees of freedom around the pre-positioned object to be imaged). 
           Regarding claim 28, Berlinger discloses the system of claim 27, wherein the computer device is further configured to adjust the medical imaging device by changing the geometry of the medical imaging device (see claim 12, also (page 3, paragraph, [0035] a method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window. The movement of the target or tumor can be determined using data of a sensor or camera, such as infrared tracking, to obtain information about the movement of the body, e.g. the respiratory curve of a patient. Also page 7, paragraphs, [0143-0155] Procedure: Positioning of the determined patient isocentre to the machine isocentre continuously recording of IR-signal and transferring the signal into position on the trajectory. Within the segment to treat: chasing; outside: gating Use gating (beam off) if an error occurs in the above computations, e.g.: IR marker is not visible Changed pattern of the marker geometry No corresponding trajectory position to current signal in correlation model It is possible to take verification shots Based on trajectory position drawing in of the planning target volume (PTV) to enable a visual inspection and if necessary an intervention It is possible to continuously take images during treatment (yields sequence with lower frequency) To document treatment To permanently check and update trajectory automatically Export information to TPS for possible plan-update). 
          With regard to claims 14, 19, 22, 27, the arguments analogous to those presented above for claims 12, 13, 15, 16, 17, 18, 23, 26 and 28 are respectively applicable to claims 14, 19, 22, 27.  

Allowable Subject Matter
Claims 20, 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
December 1, 2022